Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2019

                                     No. 04-19-00025-CR

                                   Guillermo CAPETILLO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CRB000381 D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
       The court reporter’s request for an extension of time is granted. The reporter’s record is
due on or before June 17, 2019. No further extensions will be granted absent extenuating
circumstances.

                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court